Citation Nr: 1136778	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-39 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of shell fragment wound, right lower thoracic spine area, with retained fragment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals ("Board") on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Wichita, Kansas, which found that an earlier rating decision, which denied service connection for residuals of shell fragment wound, right lower thoracic spine area, with retained fragment, was clearly and unmistakably erroneous, and granted service connection with an initial 10 percent disability evaluation, effective September 28, 1967.  

In January 2010, a Board video conference hearing was held before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the claims folder.  

In April 2010, the Board remanded the Veteran's claim for further development, specifically, to obtain updated treatment records and allow him to undergo an examination to determine the current severity of his service-connected residuals of shell fragment wound, right lower thoracic spine area, with retained fragment.  The Veteran's examination took place in May 2010, and in April 2011, the Appeals Management Center in Washington, DC, issued a Supplemental Statement of the Case ("SSOC"), in which it continued the previous 10 percent disability evaluation.  


FINDING OF FACT

The Veteran's shell fragment wound, right lower thoracic spine area, with retained fragment, is manifested by no more than a moderate muscle disability and a small, linear, superficial, smooth, flat, stable, hypopigmented scar, measuring 1 cm x 5 mm, minimally depressed, that is neither painful, nor tender, without adherence, inflammation, edema or keloid formation, and causing no inflexibility of the skin or limitation of motion or function.

CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent for shell fragment wound, right lower thoracic spine area, with retained fragment, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.73, Diagnostic Code 5399-5320 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims (the "Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).
The requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.  

In this case, service connection for the Veteran's shell fragment wound, right lower thoracic spine area, with retained fragment has already been established, and the current appeal arose, in part, from a disagreement with the initial rating assigned.  The Board notes that where service connection has been granted, and the initial rating has been assigned, the service connection claim has been more than substantiated - it has been proven.  See Dingess/Hartman v. Nicholson, supra.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is nonprejudicial.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

Nevertheless, the Board notes that letters dated March 2004 and October 2008 informed the Veteran of what VA would do to assist him in obtaining evidence, including the specific types of evidence, both lay and medical, that could be submitted in support of his claim.  The October 2008 letter also informed him of how VA determines the disability rating for a claim and provided the specific rating criteria for injuries of Muscle Group XX, under which his disability was rated.  The record also reflects that the Veteran's claim was substantially readjudicated in a November 2008 Statement of the Case ("SOC"), which provided him with information concerning how VA assigns the effective date and disability rating elements of a claim, as well as the aforementioned April 2011 SSOC.  See Dingess/Hartman, supra; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006), citing Mayfield v. Nicholson, 444 F.3d at 1333-34 (holding that providing the claimant with notice followed by a readjudication of the claim in an SOC or SSOC "cures" any timing problem associated with the lack of notice prior to an initial adjudication).

Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds no prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the aforementioned information.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records and several VA examination reports, the two most recent dated October 2005 and May 2010.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.

Although, as discussed above, the October 2005 examination report reveals that the VA examiner did not have access to the Veteran's service and post-service treatment reports, he did perform a comprehensive physical examination of the Veteran, including his right lower thoracic spine area.  The May 2010 examination report, however, shows that the examiner not only performed a comprehensive examination, complete with range of motion studies and diagnostic test results, but also reviewed the complete claims folder.  He also elicited from the Veteran his history of symptomatology caused by the shell fragment wound, and provided clinical findings detailing the results of the examination.  For these reasons, the Board concludes that the May 2010 examination report is adequate upon which to base a decision in this case.  
In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.

II.  Applicable laws and regulations.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as "pyramiding," is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.

Evaluation of residuals of gunshot wound injuries (including shell fragment wounds) includes consideration of resulting impairment to the muscles, bones, joints and/or nerves, as well as the deeper structures and residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2010).  In considering the residuals of such injuries, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. § 4.41 (2010).

The Veteran's shell fragment wound, right lower thoracic spine area, with retained fragment, has been evaluated by analogy to injury of Muscle Group XX, specifically, the cervical spine and thoracic region, under DC 5320.  The function of this muscle group is postural support of the body, extension, and lateral movements of the spine.  The Veteran's current 10 percent evaluation applies if the impairment of the muscle group is moderate.  A 20 percent evaluation applies if the impairment is moderately severe.  A 40 percent evaluation applies if the impairment is severe.  
The Board notes that the words "mild,"  "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).  In applying the above provisions regarding the severity of muscle injury, the Board must consider the totality of the circumstances.  Robertson v. Brown, 5 Vet. App. 70 (1993); see also Tropf v. Nicholson ("Tropf II"), 20 Vet. App. 317 (2006).

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56 (2010).  A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions. 
38 C.F.R. § 4.55(a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. 
38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 38 C.F.R. § 4.56(c).

The type of injury associated with a slight muscle disability is a simple wound of the muscle without debridement or infection.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and, if present, exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and, if present, exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:  (A) x- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Review of the service treatment records show that in February 1967, the Veteran was hit in the back by shrapnel.  The wound was debrided, probed and sutured in the field, but no fragment was found.  When examined later that month, the Veteran reported some pain on bending over, somewhat below the entrance wound.  The examiner reported that the fragment had no relation to the Veteran's symptoms, which he opined probably represented a low back strain.  X-rays revealed one fragment present near the right 10th rib in the posterior midscapular line.  The Veteran immediately returned to duty.  In March 1967, the wound was checked and a small nodule was palpated.  Clinical evaluation during his separation examination revealed normal findings.  

In May 1968, the Veteran was admitted to the hospital for complaints of frequent low back pain.  It was noted that he had a history of a shrapnel wound incurred eight months earlier in service.  Upon examination, it was noted that the wound in his back had healed, leaving a small scar, 1 inch in length, on the right side of the back at the level of the 8th dorsal vertebra.  The spine was normal and without tenderness.  A chest x-ray revealed a spherical, metallic density projected over the right medial lung base.  His low back pain was investigated and found to be not connected to his in-service shrapnel injury.  

A July 1968 x-ray revealed a discrete metallic fragment apparently embedded within the soft tissues of the back to the right of the 11th thoracic vertebra.  There was no apparent involvement of the underlying osseous structures.  The thoracic and lumbosacral spine presented an essentially normal appearance.  
In August 1985, pursuant to his initial claim of entitlement to service connection, the Veteran was afforded a VA examination.  The examination revealed essentially normal findings of the thoracic spine, although x-rays showed rather significant degenerative arthritis changes with spurring and lifting of the anterior margins of each vertebra.  They further showed a small metallic object about 4 centimeters to the right of the midline at the T-11 vertebra.  The diagnosis was generalized degenerative arthritis of the thoracic spine.  

In March 2004, during a VA examination pursuant to the Veteran's claim of entitlement to an increased evaluation for his service-connected disability, there was noted to be a small, linear, hypopigmented scar to the right of the T-8 vertebra.  It measured 1 cm x 5 mm and was not painful or tender to the touch.  It appeared minimally depressed with no tissue loss and no adherence, and was superficial, smooth, flat and stable without inflammation, edema or keloid formation.  There were no areas of induration or inflexibility of the skin in the area of the scar, and the scar did not limit motion or function.

During the October 2005 VA examination, the examiner simply noted that "[t]he scar is as previously described, unchanged.  The remainder of the skin is unremarkable."  He presumably was referring to the findings noted during the March 2004 VA examination.  He also referred to x-rays taken in December 2003, in which the shell fragment was seen as a round metallic-type density projected to the right of the lower thoracic spine in the frontal projection.  As noted above, however, the examiner indicated that he did not review the previous service and post-service treatment records.

During the May 2010 VA examination, the Veteran reported that his back had remained stable over the years, and had actually improved over the previous 20 years.  Although he reported experiencing daily, recurrent pain that radiated along the spinal column down into the buttocks and upper thighs, the examiner noted that this was unrelated to his shell fragment wound or the residuals therefrom.  Upon physical examination, the examiner observed a small, linear, hypopigmented scar to the right of the T-8 vertebra in the mid back, measuring 1 cm x 5 mm.  It was minimally depressed without tissue loss and was neither painful nor tender.  There was no adherence, and it was noted to be superficial, smooth, flat, stable, without inflammation, edema or keloid formation.  There were no areas of inflexibility of skin near the scar and the scar did not limit the Veteran's motion or function.  The examiner further noted that the Veteran's sensory examination revealed normal findings.  The diagnoses were osteoarthritis (generalized) of the cervical/thoracic and lumbar spine, scoliosis of the upper thoracic spine, and bilateral sciatica.  The examiner concluded that, as the location of the residuals of the scar and retained shell fragment were on the right side of the spine with no evidence of injury to the spine or nerve roots exiting the spine, it was not likely that the Veteran's current spinal disorders were caused by his shell fragment wound to the soft tissues of the back.  In this regard, he noted that x-rays revealed that the fragment was very superficial (only 1 cm/ .5 in. deep) and it appeared that the muscle tissue was barely penetrated.  There was no evidence of any injury to the spine/bone/nerve tissue as a result of the shell fragment wound and no residual muscle defect/atrophy or tissue loss.  He further stated that the shell fragment wound residuals would not explain the presence of osteoarthritis in the lumbar/cervical regions, or current findings of scoliosis, the latter of which was seen well above the shell fragment.  He opined that the most likely causes of the Veteran's spinal disorders were his previous employment, which required physical labor, poor posture while working, his having slept in the streets for 11 years while homeless, and the natural aging process.  

III.  Conclusion

After reviewing the Veteran's claims file, and with consideration of the totality of the circumstances, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's residuals of shell fragment wound, right lower thoracic spine area, with retained fragment under DC 5320.  In this respect, as noted above, the original service treatment reports showed no more than a moderate muscle injury.  While the wound required debridement and resulted in a retained shell fragment, there were no cardinal signs or symptoms of muscle disability, such as an associated loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and/or uncertainty of movement.  Specifically, when the wound was examined in late February 1967, the clinician opined that the fragment had no relation to the Veteran's symptoms, which he opined most likely represented a low back strain.  There was also no evidence of hospitalization for a prolonged period for treatment of the wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, as defined above, and no evidence that the Veteran was unable to keep up with work requirements.  Rather, the treatment reports showed that he was able to immediately return to full duty.  His service separation examination was also silent as to any musculoskeletal defects or neurological abnormalities.

Review of the more recent examination reports also fails to reflect evidence of more than a moderate muscle disability to Muscle Group XX.  As discussed above, the reports from March 2004, October 2005 and May 2010 contain no objective findings of any tendon, bone, joint, or nerve damage.  The May 2010 examiner specifically noted that the Veteran's muscle strength was equal, bilaterally, and said that the other symptoms (recurrent, daily pain) resulted from his osteoarthritis and scoliosis, which he opined were not related to his shell fragment wound residuals.  He also said that the Veteran was not at all limited by his shrapnel wound.  The report concluded with diagnoses of osteoarthritis (generalized) of the cervical/thoracic and lumbar spine, scoliosis of the upper thoracic spine, and bilateral sciatica, and the examiner opined that none of these disorders were likely due or related to the Veteran's shell fragment wound, and instead, were related to non-service-related factors, including hard labor and the natural aging process.

Accordingly, a rating in excess of 10 percent is not warranted.  While the shell fragment wound required debridement and resulted in a retained metallic fragment, there are no cardinal signs or symptoms of muscle disability, such as loss of deep fascia or muscle substance, or impairment of muscle tonus, and an associated loss of power, weakness, lowered threshold of fatigue after average use affecting the function of the thoracic spine.  Atrophy of either leg was not shown, and muscle strength was equal.  

The Board has also considered the possibility of assigning a higher disability rating under an alternative diagnostic code related to muscle injuries.  However, as there is no evidence of injuries to any other muscle groups as a result of the shell fragment wound, a higher disability rating is not applicable.

The Board has also considered the possibility of awarding a separate disability rating for the Veteran's scar caused by the shell fragment wound.  In this respect, however, as noted above, the medical evidence shows it to be small, linear, and hypopigmented, measuring only 1 cm x 5 mm, approximately .5 inches deep, neither painful nor tender, and without tissue loss.  Specifically, it is shown to be freely motile, without any signs of skin breakdown, and does not result in any limitation of movement.  As such, these findings fail to meet the diagnostic criteria for a separate, compensable rating for a scar under 38 C.F.R. § 4.118.  

Finally, while the Board has considered the potential application of various provisions of Title 38 of the Code of Federal Regulations, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2010).  Although the evidence shows that the Veteran was hospitalized shortly after service for complaints of low back pain, as noted above, this was found to be unrelated to his service-connected shell fragment wound, right lower thoracic spine area, with retained fragment.  There is also no evidence that he has had any additional hospitalization due to the shell fragment wound or any objective medical evidence of exceptional limitation beyond that contemplated by the schedule of ratings.  In addition, although the Veteran is not working, he has admitted that the residuals of the shell fragment wound do not affect his normal activities of daily living. The Board therefore finds that the symptoms and manifestations of his disorder appear to be of the type precisely contemplated by the applicable rating criteria, and are not shown to be so severe as to result in marked interference with employment beyond that contemplated by the rating criteria.  Thus, the Board finds that the requirements for an extraschedular evaluation under 38 C.F.R.
 § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the competent evidence of record is against the Veteran's claim for an increased initial rating for residuals of shell fragment wound, right lower thoracic spine area, with retained fragment.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is therefore not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is not for application, as the Veteran's symptomatology during the course of this appeal has not been shown to be of greater severity than the currently-assigned rating contemplates.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of shell fragment wound, right lower thoracic spine area, with retained fragment, is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


